OPINION — AG — IN VIEW OF THE APPROPRIATE STATUTORY PROVISION AND THE AUTHORITIES CITED IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE WORD "HOME SHOW" IS A DESCRIPTIVE TERM AND GENERIC IN NATURE AND THEREFORE MAY NOT BE USED AS A TRADE NAME. IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT THE USE OF WORDS DENOTING GEOGRAPHICAL LOCATIONS PROCEEDING DESCRIPTIVE TERMS CANNOT QUALIFY THE DESCRIPTIVE NAMES SO AS TO BE ELIGIBLE FOR REGISTRATION AS A TRADE NAME. HOWEVER, WE CALL YOUR ATTENTION TO THE POSSIBILITY THAT THE APPLICANT MAY HAVE USED ONE OF THE NAMES FOR WHICH HE HAS APPLIED FOR A PERIOD OF FIVE YEARS OR MORE, THEREBY BEING QUALIFIED FOR ITS REGISTRATION AS A TRADE NAME. CITE: 60 Ohio St. 1961 314 [60-314] 78 Ohio St. 1961 22 [78-22] (JERRY HOLLAND)